Exhibit MAXXAM Inc. and American Stock Transfer & Trust Company Rights Agent RIGHTS AGREEMENT Dated as of December 15, 1999 Table of Contents Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 8 Section 3. Issuance of Rights Certificates 8 Section 4. Form of Rights Certificates 10 Section 5. Countersignature and Registration 11 Section 6. Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 11 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 12 Section 8. Cancellation and Destruction of Rights Certificate 15 Section 9. Reservation and Availability of Capital Stock 15 Section 10. Preferred Stock Record Date 17 Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 17 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 32 Section 13. Consolidation, Merger or Sale or Transfer of Property, Assets or Earning Power 32 Section 14. Fractional Rights and Fractional Shares 35 Section 15. Rights of Action 36 Section 16. Agreement of Rights Holders Concerning Transfer and Ownership of Rights 36 Section 17. Rights Certificate Holder Not Deemed a Stockholder 38 Section 18. Concerning the Rights Agent 38 Section 19. Merger or Consolidation or Change of Name of Rights Agent 39 Section 20. Duties of Rights Agent 39 Section 21. Change of Rights Agent 42 Section 22. Issuance of New Rights Certificates 42 Section 23. Redemption and Termination 43 Section 24. Notice of Certain Events 44 Section 25. Notices 45 Section 26. Supplements and Amendments 46 Section 27. Successors 47 Section 28. Determinations and Actions by the Board of Directors, etc. 47 Section 29. Exchange 47 Section 30. Benefits of this Agreement 48 Section 31. Severability 48 Section 32. Governing Law 49 Section 33. Counterparts 49 Section 34. References 49 Section 35. Descriptive Headings 49 Section 36. Grammatical Construction 49 RIGHTS AGREEMENT RIGHTS AGREEMENT, dated as of December 15, 1999 (the "Agreement") between MAXXAM Inc., a Delaware corporation (the "Company"), and American Stock Transfer & Trust Company, as Rights Agent (the "Rights Agent"). WHEREAS, on December 15, 1999 (the "Rights Dividend Declaration Date"), the Board of Directors of the Company has authorized and declared a distribution of (i) one Series A Preferred Stock
